                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ERIC T. ALSTON,

       Plaintiff,                                                     ORDER
v.
                                                              Case No. 19-cv-290-bbc
TOMISLAV Z. KUZMANOVIC, ET AL.,

       Defendants.


       Plaintiff Eric T. Alston has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee.     To evaluate plaintiff’s request to proceed with

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account

statement no later than May 7, 2019. If I find that plaintiff is indigent, I will calculate an

initial partial payment amount that must be paid before the court can screen the merits of

the complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Eric T. Alston may have until May 7, 2019 to submit

a trust fund account statement for the period beginning approximately October 15, 2018 and

ending approximately April 15, 2019. If, by May 7, 2019, plaintiff fails to respond to this
order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that event,

the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 16th day of April, 2019.

                                      BY THE COURT:

                                      /s/

                                      PETER OPPENEER
                                      Magistrate Judge
